DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 9-16, 18-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/057039A1 to Callant et al. (“Callant”), later published as U.S. Patent Application Publication No. 2015/0251481.  Note that all references to Callant herein shall pertain to the United States publication.
	Regarding claim 7, Callant anticipates a method of producing (para. 16) a laminated body (e.g. laser markable article shown in fig. 3 and discussed at para. 21, including outer laminate 31, inner laminate 32 and core support 33; note that per para. 70, such a laser marked article may be in the form of a personal identification card) comprising: i) laminating (para. 21 and fig. 3) a print layer (e.g. color laser markable layer 38; note that indicia/images can be marked/printed on said layer via lasers as desired, per para. 74; also note that per para. 217, text, miniprint, microprint, nanoprint and overprint may be included as desired), a barrier layer (e.g. polymeric support 36, as shown in fig. 3; per para. 191, such a polymeric support can be made of PET-C foil), and a laser color development layer (e.g. color laser markable layer 37), in this order (fig. 3) from one side (e.g. upper side) of a base material (e.g. core support 33); ii) irradiating (e.g. local heating with an infrared laser, as discussed at para. 80) the laser color development layer (37) to develop color (para. 80) with a laser beam (e.g. infrared laser discussed at para. 80); iii) wherein the laser color development layer (37) is initially colorless and transparent (see the substantially colorless compound discussed at para. 80) before irradiating (para. 80), and wherein the barrier layer (36) suppresses damage (per para. 62, PET-C is resistant to mechanical influences, chemical substances, moisture and temperature ranges) to the print layer (38) due to heat generated (see the aforementioned “temperature ranges”) in irradiating (aforementioned local heating with an infrared laser) the laser color development layer (37) to develop color (para. 80) with a laser beam (aforementioned infrared laser).
	Regarding claim 9, Callant anticipates the method according to claim 7 further comprising, laminating (para. 21 and fig. 3) a translucent protective layer (e.g. adhesive foil 39; note that such layer will at least minimally protect underlying layers, and will be at least minimally translucent as shown in relation to the arrows representing light transmission in fig. 3) above (fig. 3) the laser color development layer (37), protecting (fig. 3) the laser color development layer (37).
	Regarding claim 10, Callant anticipates the method according to claim 7 further comprising, laminating (para. 21 and fig. 3) a transparent protective layer (e.g. adhesive foil 39; note that such layer will at least minimally protect underlying layers, and will be at least minimally transparent as shown in relation to the arrows representing light transmission in fig. 3) above (fig. 3) the laser color development layer (37).
	Regarding claim 11, Callant anticipates the method according to claim 10 further comprising, laminating (para. 21 and fig. 3) a hologram layer (e.g. laser markable layer 35; note that per para. 217, holograms may be included in the assembly as desired) above (fig. 3) the transparent layer (39).
Regarding claim 12, Callant anticipates the method according to claim 7, wherein a thickness t of the barrier layer (36) is 0.01 mm                         
                            ≤
                        
                     t < 0.05mm (per para. 192, the polymeric support layer may be made of PETG material; also, per para. 235, the PETG TR has a thickness of 35 micrometers).
	Regarding claim 13, Callant anticipates the method according to claim 7, wherein a thickness t of the barrier layer (36) is 0.01 mm ≤ t < 0.02 mm (per para. 148, the polymeric support layer may be made of polyethylene terephthalate polymeric foil; also, per para 277, such polyethylene terephthalate may have a wet thickness of 10 micrometers).
	Regarding claim 14, Callant anticipates the method according to claim 7, wherein the barrier layer (36) has an optical diffraction structure (per para. 217, a diffractive optically variable image device may be included in the assembly as desired).
	Regarding claim 15, Callant anticipates the method according to claim 7, wherein the laminated body (aforementioned laser markable article shown in fig. 3 and discussed at para. 21) is a card (para. 70).
	Regarding claim 16, Callant anticipates a method of producing (para. 16) a laminated body (e.g. laser markable article shown in fig. 3 and discussed at para. 21, including outer laminate 31, inner laminate 32 and core support 33; note that per para. 70, such a laser marked article may be in the form of a personal identification card) comprising: i) laminating (para. 21 and fig. 3) a print layer (e.g. color laser markable layer 38; note that indicia/images can be marked/printed on said layer via lasers as desired, per para. 74; also note that per para. 217, text, miniprint, microprint, nanoprint and overprint may be included as desired), a barrier layer (e.g. polymeric support 36, as shown in fig. 3; per para. 191, such a polymeric support can be made of PET-C foil), a laser color development layer (e.g. color laser markable layer 37), a transparent protective layer (e.g. adhesive foil 39; note that such layer will at least minimally protect underlying layers, and will be at least minimally transparent as shown in relation to the arrows representing light transmission in fig. 3), and a hologram layer (e.g. laser markable layer 35; note that per para. 217, holograms may be included in the assembly as desired), in this order (fig. 3) from one side (e.g. upper side) of a base material (e.g. core support 33); ii) irradiating (e.g. local heating with an infrared laser, as discussed at para. 80) the laser color development layer (37) to develop color (para. 80) with a laser beam (e.g. infrared laser discussed at para. 80); iii) wherein the laser color development layer (37) is initially colorless and transparent (see the substantially colorless compound discussed at para. 80) before irradiating (para. 80), and wherein the barrier layer (36) suppresses damage (per para. 62, PET-C is resistant to mechanical influences, chemical substances, moisture and temperature ranges) to the print layer (38) due to heat generated (see the aforementioned “temperature ranges”) in irradiating (aforementioned local heating with an infrared laser) the laser color development layer (37) to develop color (para. 80) with a laser beam (aforementioned infrared laser).
Regarding claim 18, Callant anticipates the method according to claim 16, wherein a thickness t of the barrier layer (36) is 0.01 mm ≤ t < 0.05 mm per para. 192, the polymeric support layer may be made of PETG material; also, per para. 235, the PETG TR has a thickness of 35 micrometers).
	Regarding claim 19, Callant anticipates the method according to claim 16, wherein a thickness t of the barrier layer (36) is 0.01 mm ≤ t < 0.02 mm (per para. 148, the polymeric support layer may be made of polyethylene terephthalate polymeric foil; also, per para 277, such polyethylene terephthalate may have a wet thickness of 10 micrometers).
	Regarding claim 20, Callant anticipates the method according to claim 16, wherein the barrier layer (36) has an optical diffraction structure (per para. 217, a diffractive optically variable image device may be included as desired).
	Regarding claim 21, Callant anticipates the method according to claim 16, wherein the laminated body (aforementioned laser markable article shown in fig. 3 and discussed at para. 21) is a card (para. 70).
	Regarding claim 22, Callant anticipates a method of producing (para. 16) a laminated body (e.g. laser markable article shown in fig. 3 and discussed at para. 21, including outer laminate 31, inner laminate 32 and core support 33; note that per para. 70, such a laser marked article may be in the form of a personal identification card) comprising: i) forming a print layer (e.g. color laser markable layer 38; note that indicia/images can be marked/printed on said layer via lasers as desired, per para. 74; also note that per para. 217, text, miniprint, microprint, nanoprint and overprint may be included as desired) by offset printing or silk printing (per para. 217, an overprint method may be utilized; note that silk printing is such an overprint method) on a base material (e.g. core support 33); ii) laminating (para. 21 and fig. 3) a barrier layer (e.g. polymeric support 36, as shown in fig. 3; per para. 191, such a polymeric support can be made of PET-C foil) and a laser color development layer (e.g. color laser markable layer 37), in this order (fig. 3) from the print layer (38); iii) irradiating (e.g. local heating with an infrared laser, as discussed at para. 80) the laser color development layer (37) to develop color (para. 80) with a laser beam (e.g. infrared laser discussed at para. 80); iv) wherein the laser color development layer (37) is initially colorless and transparent (see the substantially colorless compound discussed at para. 80) before irradiating (para. 80), and wherein the barrier layer (36) suppresses damage (per para. 62, PET-C is resistant to mechanical influences, chemical substances, moisture and temperature ranges) to the print layer (38) due to heat generated (see the aforementioned “temperature ranges”) in irradiating (aforementioned local heating with an infrared laser) the laser color development layer (37) to develop color (para. 80) with a laser beam (aforementioned infrared laser).
	Regarding claim 24, Callant anticipates the method according to claim 22 further comprising, laminating (para. 21 and fig. 3) a transparent (para. 21) protective layer (e.g. support 34) above (fig. 3) the laser color development layer (37).
	Regarding claim 25, Callant anticipates the method according to claim 22 further comprising, laminating (para. 21 and fig. 3) a hologram layer (per para. 217, holograms may be included in the assembly as desired) above the transparent layer (34).
	Regarding claim 26, Callant anticipates the method according to claim 22, wherein the barrier layer (36) has an optical diffraction structure (per para. 217, a diffractive optically variable image device may be included in the assembly as desired).
Response to Arguments
	In response to Applicants’ various claim amendments, a more detailed basis of rejection is set forth supra.
In response to Applicants’ argument that the “print layer” in claims 7, 16 and 22 is different from the Callant “colorless” laser color development layer (Arguments/Remarks pg. 6), the Office respectfully asserts that Applicants’ claims merely call for a “print layer”, which one could reasonably interpret as simply being a layer having visible indicia formed thereon.  As indicated supra, Callant’s color laser markable layer 38 can have indicia/images marked or printed thereon via lasers as desired per para. 74 of the reference.  Additionally, para. 217 indicates that text, miniprint, microprint, nanoprint and overprint may be included as desired.  Accordingly, the finished color laser markable layer 38 may reasonably be considered to be a “print layer”.  In the event that Applicants desire any additional structural limitations to be applied, the claims may be duly altered to assert such, provided that they are supported by the originally filed specification.
	In response to Applicants’ argument that Callant does not disclose a method reciting laminating a print layer, a barrier layer, and a laser color development layer, in this order from one side of a base material, where the laser color development layer that is initially colorless and transparent, and requires “irradiating the laser color development layer to develop color with a laser beam” (Arguments/Remarks pg. 7), the Office respectfully assert that as indicated supra, Callant’s para. 21 indicates that the various layers of the assembly shown in fig. 3 can be laminated together.  Said assembly includes a “print layer” in the form of color laser markable layer 38, a “barrier layer” in the form of polymeric support 36, and a “laser color development layer” in the form of color laser markable layer 37, each of which being provided on the upper surface of a “base material” in the form of core support 33.  Further, para. 80 indicates that the aforementioned color laser markable layer 37 is initially colorless, but upon being heated with an infrared laser, becomes dyed as desired.
	In response to Applicants’ argument that there is no motivation to add the barrier layer between the laser development layer and printer layer, so that the claimed barrier layer would suppress damage to the print layer due to heat generated in the laser color development layer by laser irradiation (Arguments/Remarks pg. 7), the Office respectfully asserts that Applicants’ claims fail to call for any such “printer layer”.  Accordingly, if Applicants actually desire such a “printer layer” in addition to the existing “print layer”, the claims may be duly amended to recite such, provided that the filed specification provides sufficient support for such.  Additionally, as clearly shown in Callant fig. 3, a “barrier layer” already exists in the form of polymeric support 36, which is located between a “laser development layer” in the form of Callant’s color laser markable layer 37 and a “print layer” in the form of  color laser markable layer 38.  Further, note that as indicated supra, Callant para. 62 indicates that the PET-C material forming said polymeric support 36 is resistant to mechanical influences, chemical substances, moisture and temperature ranges as desired.  Accordingly, there would be no need to “add” any such barrier layer as Applicants suggest.
	In response to Applicants’ argument that there would be no obvious reason to modify Callant to satisfy the claim limitations recited in amended claims 7, 16 and 22 (Arguments/Remarks pg. 7), the Office respectfully asserts that as set forth supra, there is no need to modify Callant to satisfy the limitations of claims 7, 16 and 22.  Rather, the reference already anticipates each of these limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637